*379
ORDER

PER CURIAM.
Defendant appeals Ms conviction of burglary in the second degree in violation of § 569.170 RSMol986. Defendant also appeals the demal, after an evidentiary hearing, of his Rule 29.15 motion for post-conviction relief. Defendant was sentenced to a term of fifteen years as a prior and persistent offender, § 558.016 (Supp.1993).
No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opimon for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rules 30.25(b) and 84.16(b).